                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


  JAMES E. WASHINGTON,                     : Case No. 3:19-cv-402
                                           :
          Plaintiff,                       : District Judge Douglas R. Cole
                                           : Magistrate Judge Sharon L. Ovington
  vs.                                      :
                                           :
  VENDORS RESOURCE                         :
  MANAGEMENT, et al.,                      :
                                           :
          Defendants.                      :


                  PRELIMINARY PRETRIAL CONFERENCE ORDER


        In accordance with mandates of Fed. R. Civ. P. 26(f), the parties must meet and

confer in order to file their 26(f) Report by February 14, 2020. Pretrial procedures and

forms can be found on the Court’s website at www.ohsd.uscourts.gov. The Court will

thereafter, pursuant to Rule 16(b), enter a Calendar Order or will set and hold a Scheduling

Conference after which a Calendar Order will issue.

January 13, 2020                               s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
